Order entered September 11, 1968, modified on the facts and the law to reinstate stay of trial .and to strike case from the calendar, and otherwise affirmed, with $30 costs and disbursements to appellant. A stay of the trial of this action was 'heretofore granted until defendant complied with certain terms of a separation agreement. The terms had to do with certain insurance policies. The purported compliance does not go to the extent .provided for in the agreement. Defendant ¡must divest herself of the right to borrow on the policies as well as the right .to change ¡beneficiaries or in any way deprive the children .of their right to realize on the policies should they or any of them outlive the defendant. Settle order on notice. Concur — Stevens, P. J., Eager, Capozzoli, Markewich and Steuer, JJ.